DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tatami et al (US 20160249453).

1. A wiring circuit comprising: 
graphite wiring, wherein the graphite wiring comprises graphite, wherein the graphite wiring has a thickness of 3 nm or more and less than 300 nm (abstract), wherein the graphite has an electrical conductivity along a graphite film plane direction of 18000 S/cm or more [0070], and wherein the graphite has a carrier mobility along the graphite film plane direction of 9500 cm2/Vsec or more [Abstract].  

2. The wiring circuit according to claim 1, wherein the graphite wiring has a sectional area of 0.5 m2 or less [0196].  

3. The wiring circuit according to claim 1, wherein the graphite wiring has a line width of 1 m or less [0195].  
4. A method for producing a wiring circuit, the method comprising steps (1), (2), and (3) in this order: (1) a bonding step of bonding a graphite film with a substrate [0107]; (2) a plasma etching step of plasma etching the graphite film to form a graphite thin film [0106]; and (3) a wiring circuit formation step of etching the graphite thin film to form a wiring circuit [0106-0107].  

5. The method for producing a wiring circuit according to claim 4, wherein the substrate is a silicon substrate [0175].  

6. The method for producing a wiring circuit according to claim 4, wherein the substrate is a silicon substrate with an oxide film formed on a surface of the substrate [0175].  

7. The method for producing a wiring circuit according to claim 4, wherein the plasma etching is oxygen plasma etching or air plasma etching [0106].  

8. The method for producing a wiring circuit according to claim 4, the method further comprising steps (4), (5) and (6) in an order of (1), (2), (4), (5), (3), and (6): (4) a resist film formation step of forming a resist film on the graphite thin film [0190]; (5) a resist film circuit formation step [0190]; and (6) a resist film removal step [0190].  

9. The method for producing a wiring circuit according to claim 8, the method further comprising (7) a graphite film cleaning step, wherein the steps are conducted in an order of (7), (1), (2), (4), (5), (3), and (6) [0153].  

10. The method for producing a wiring circuit according to claim 8, the method further comprising (8) a metal layer formation step of forming a metal layer on a surface of the substrate, wherein the steps are conducted in an order of (8), (1), (2), (4), (5), (3), and (6) [0188-0189].  

11. The method for producing a wiring circuit according to claim 10, wherein the metal layer is selected from the group consisting of nickel, phosphorus, a nickel alloy, a phosphorus alloy, gold, and silver solder[0188-0189].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   US-9807878; WO-2019172023; WO2019172023 WO-2015045641- all teach similar graphite applications.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



9/30/21